IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50681
                          USDC No. 94-CV-261
                          __________________



BOBBY OLUMIDE OSUNLANA,

                                       Plaintiff-Appellant,

versus

KEYS, OFFICER; BOOTH, MAJOR;
AUTHORS, OFFICER; SHARP, OFFICER;
LOVE, DOCTOR,

                                       Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       - - - - - - - - - -
                         February 2, 1996

Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Bobby Olumide Osunlana has filed a motion to proceed in

forma pauperis (IFP) on appeal.    To prevail, Osunlana must

demonstrate that he is a pauper and that he will present a

nonfrivolous issue on appeal.     See Carson v. Polley, 689 F.2d

562, 586 (5th Cir. 1982).    The district court certified that he

is a pauper.

     Osunlana challenges the district court's dismissal of his


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50681
                                -2

suit pursuant to Fed. R. Civ. P. 41(b).   A district court may sua

sponte dismiss an action for failure to comply with any court

order.   Fed. R. Civ. P. 41(b); McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988).   A sua sponte dismissal by the

district court is reviewed for abuse of discretion.     Id.   Such a

dismissal is an extreme sanction which operates as an

adjudication on the merits, and "is to be used only when the

plaintiff's conduct has threatened the integrity of the judicial

process [such that] the court has no choice but to deny that

plaintiff its benefits."   McNeal v. Papasan, 842 F.2d 787, 790

(5th Cir. 1988)(internal quotation and citation omitted).

Dismissal with prejudice is the ultimate sanction for a litigant

and should be imposed only after full consideration of the likely

effectiveness of less-stringent measures.   Hornbuckle v. Arco Oil

and Gas Co., 732 F.2d 1233, 1237 (5th Cir. 1984).

     A Rule 41(b) dismissal with prejudice will be affirmed if

the "case discloses both (1) a clear record of delay or

contumacious conduct by the plaintiff, and (2) that a lesser

sanction would not better serve the best interests of justice."

McNeal, 842 F.2d at 790.   Contumacious conduct is "the stubborn

resistance to authority" and justifies a dismissal with

prejudice.   Id. at 792.

     The record does not disclose a clear record of delay or

contumacious conduct by Osunlana.   He responded timely to the

first order for a more definite statement to questions that

required for the most part "yes" or "no" type responses.      That he

did not include a certificate of service on opposing counsel in
                            No. 95-50681
                                 -3

compliance with a local rule of the Western District does not

constitute contumacious conduct given that he is a pro se

prisoner.   Osunlana also responded timely to the court's second

admonition about filing a more definite statement.   That he did

so on legal-sized paper does not constitute contumacious conduct.

Moreover, the court did not consider a less drastic sanction.

     Accordingly, the district court abused its discretion when

it dismissed Osunlana's suit under Rule 41(b) and Osunlana raises

a nonfrivolous issue for appeal.   His motion for IFP is GRANTED.

Osunlana's motion for a temporary restraining order is DENIED.

The order of the district court dismissing the suit is REVERSED

and the case is REMANDED.